Citation Nr: 0326123	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  98-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
postoperative residuals of a L5-S1 herniated disc, with 
degenerative disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
January 1963.

By a March 1998 RO decision, the veteran's claim for a higher 
rating for postoperative residuals of a L5-S1 herniated disc, 
with degenerative disease of the lumbosacral spine was 
denied.  He appealed this claim to the Board of Veterans' 
Appeals (Board).  In a May 2001 decision, the Board granted 
the veteran an increased rating from 40 to 60 percent prior 
to March 28, 2000, and denied his claim for a rating in 
excess of 60 percent.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims.  In a December 2002 
Order, the Court vacated that portion of the May 2001 
decision that denied a rating in excess of 60 percent for a 
low back disability and remanded the matter to the Board for 
readjudication.

Claims for a total disability rating based on individual 
unemployability and service connection for hypertension have 
not yet been developed for appellate review and are referred 
to the Agency of Original Jurisdiction for appropriate 
action. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to his claim.  
Given the aforementioned, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  In addition, per VCAA the Board 
finds that another VA examination is needed to reconcile the 
nature and severity of his low back disability.  

Accordingly, this case is returned for the following 
development:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claim for a higher rating for a low back 
disability.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Evidentiary development should be 
completed to determine the veteran's 
income during the years he was employed.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and severity of his low back 
disability  The claims folder should be 
forwarded to the examiner for review in 
conjunction with the examination.  All 
necessary testing should be completed to 
include range of motion studies in all 
planes.  Any neurological deficits of the 
lower extremities should be described in 
full.  The veteran should also be 
apprised of the consequences of not 
showing up for a scheduled VA 
examination.  38 C.F.R. § 3.655.
 
4.  The entire claims file should be 
reviewed and the newly revised version 
of 38 C.F.R. § 4.71, Diagnostic Code 
5293 should be applied as should any 
other applicable Diagnostic Code 
including Diagnostic Code 5292.  If the 
claim remains denied, the case should 
be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


